CatRON, Ch. J.
delivered the opinion of the court.
1. This court is of opinion that the charge of the circuit court is not subject to sufficient objection to authorize the setting aside the verdict.
2. The circuit court was not bound to charge further than was done, 'on any of the points submitted for a further charge to the jury.
3. The court below, on the evidence, could not lawfully grant a new trial, there-being strong evidence on either side. Therefore the judgment must be affirmed.
Judgment affirmed.